Citation Nr: 1241922	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-25 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 1965 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2010, the Board denied this claim of entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids, as well as other claims of entitlement to service connection for an upper respiratory disorder, including bronchitis (claimed as nose and throat infections), and for chronic bilateral ear infection.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), but only the portion of the Board's decision that had denied his claim of entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids.  A private attorney, D. S., Esq., represented him before the Court, whereas The American Legion was, and continues to be, his representative before VA.  See in the claims file the VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, making this official designation.

In March 2012, the Court issued a single judge memorandum decision vacating the portion of the Board's August 2010 decision that had denied the claim of entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids, and remanding this claim for further proceedings consistent with the memorandum decision.  Since, however, the Veteran had not raised any argument with respect to the bilateral ear infection or upper respiratory disorder claims, the Court considered these other claims abandoned.  See Ford v. Gober, 10 Vet. App. 531, 535 (1997) (holding claims not argued on appeal are deemed abandoned); Bucklinger v. Brown, 5 Vet. App. 435 (1993).


Upon receiving the file back from the Court, the Board sent the Veteran and The American Legion a letter in June 2012 giving them 90 days to submit additional evidence and/or argument, which the Veteran did in response in July 2012.  He also indicated he was waiving his right to have his case remanded (sent back) to the RO, as the Agency of Original Jurisdiction (AOJ), for review of this newly submitted evidence.  38 C.F.R. §§ 20.800, 20.1304 (2012).  As well, he acknowledged that the Board may, in considering any newly submitted evidence in the first instance, continue to deny his appeal.  He indicated he did not have anything more to submit and, therefore, would like the Board to immediately proceed with the readjudication of his appeal.

FINDINGS OF FACT

1.  Although the Veteran has a current diagnosis of meibomianitis of the eyelids, and a supporting medical nexus opinion attributing this condition to his military service, specifically, to swimming in a contaminated river while stationed in Thailand, his lay testimony and statements concerning the occurrence of that event, while competent, are not also credible so as to ultimately have probative value.

2.  The question of whether that event in service occurred is a factual, not medical, determination, so the medical opinion relying on this erroneous factual premise that it did is undermined and resultantly has no probative value.

3.  He did not have any complaints concerning his eyes while in service that might have been associated with or a residual of that claimed event, including during his examination in anticipation of being discharged when there again was no mention of any relevant event, injury or disease, or any consequent eye-related defect or abnormality, either in the way of a subjective complaint or objective clinical finding such as a pertinent diagnosis.

4.  Instead, the first mention of any sort of eye disorder was not until some 29 or so years later, so not until long after his military service had ended, with no competent and credible suggestion of continuity of symptomatology during those many intervening years.


CONCLUSION OF LAW

A chronic eye disorder, including especially meibomianitis of the eyelids, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.102 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has duties to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To this end, VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his personal possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).


These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice should include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id. at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), that prejudicial deficiencies in the timing or content of a notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial." Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

This particular Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to him in April 2005, prior to initially adjudicating his claim in the September 2005 decision at issue in this appeal, so in the preferred sequence.  That letter informed him of the evidence required to substantiate this claim of entitlement to service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also more recently was notified of the "downstream" disability rating and effective date elements of the claim in April and July 2006, and this claim since has been readjudicated in the August 2006 SOC and November 2008 SSOC.  So his claim has been reconsidered since providing all necessary notice and since giving him an opportunity to identify and/or submit additional evidence and/or argument in response to this additional notice.  In other words, the timing defect in the provision of the additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  Moreover, he and his representative have not alleged any prejudicial error in the content or timing of the notice provided.  And as explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party attacking the agency's decision, he, not VA, has this evidentiary burden of proof of establishing error but also, above and beyond that, showing why the notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA examination reports.  His STRs appear to be complete, certainly in relevant part.  He also had a VA compensation examination in August 2005, including for an opinion concerning the etiology of this claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Even before the Board previously denied this claim in August 2010, his representative had requested another examination - even though the examination already of record is seemingly favorable to the claim.  The report of that examination already of record, and the other evidence in the file, contains the findings needed to properly adjudicate this claim.  So another examination is not needed.  38 C.F.R. §§ 3.327, 4.2.

Ultimately, resolution of this claim turns on a factual, rather than medical, determination - and, specifically, the occurrence of the claimed event in service (i.e., whether the Veteran swam in a contaminated river in Thailand).  It is the Board's responsibility, as trier of fact, to make the factual determinations, whereas the VA compensation examiners make the medical determinations.  And inasmuch as, for the reasons and bases that will be discussed, the Board is rejecting the Veteran's lay testimony regarding the occurrence of the claimed event in service as not credible, there is no obligation to have him reexamined for additional medical comment.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination [or, here, reexamination] is not required).  See also Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  This is because any such opinion obtained could be no more credible than the history on which it was predicated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based upon an inaccurate factual premise has no probative value.).

Already on file is the seemingly favorable opinion of the VA compensation examiner that evaluated the Veteran in August 2005, so the Veteran already has had an examination for a medical nexus opinion concerning the etiology of this claimed disorder.  Thus, reexamination relying on the very same purported facts and history, which the Board as trier of fact does not find credible, would serve no useful purpose since any additional examiner asked to comment will again have to rely on this identical information as the basis of the opinion.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not result in any significant benefit to the Veteran).  The mere passage of time since that August 2005 examination does not, in and of itself, necessitate another examination and opinion simply as a matter of course.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).


Accordingly, the Board finds that no further notice or assistance with the claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Analysis

The Veteran most recently submitted a statement in July 2012 reiterating that he was stationed in Ubon, Thailand, for approximately two years and, while there, fell into/swam in the Mun River, which he said was also called the Moon River.  He said the river was very polluted as the people who lived along it would urinate, defecate, and throw their waste into it.  He claims to have resultantly developed an eye condition (infection).  He stated the "higher ups" discouraged the lower rank soldiers from going to the medical facility for treatment, guessing that they could not spare anyone given that there was a lot of work to do because there was a war going on in Vietnam.  And if he did go the medical facility, they could call him names, such as wimp, malingerer, or give him dirty jobs to do.  That, he added, is why there are few visits to the medical facility in the records concerning his service.  But he nonetheless believed that he did go to the medical facility for this eye condition, so there should be something in his medical records confirming this, although, unfortunately, he recognized there is nothing in them regarding this problem.  He indicated that he had to have taken some medication for his eyes to get better and, thus, must have seen a doctor concerning this at some point while in service because he also developed a respiratory infection.  He further noted that, at time of discharge from the Air Force he had a couple of medical problems but decided not to say anything about them because he was very young, wanted to get back home to see his family and girl friend, and thought that if he said something about his medical problems the Air Force would not discharge him from service.  Now, in hindsight, he realizes how important these medical records would be in helping him with his case.  In closing, he acknowledged that he should have said something about his medical problems, but nonetheless wanted it noted that he still has problems with his eyes because they still burn and itch.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disease initially diagnosed after discharge from service may be service connected if the evidence, including that pertinent to service, shows the disease was incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown,
or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage; Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per 38 C.F.R. § 3.307 (if applicable), a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on what he can observe and feel through his senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Veterans Court (CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).


As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354  (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence that demonstrated continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).

In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  But in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning back now to the facts of this particular case.  The Veteran has a diagnosis of an eye/skin disorder.  The VA examiner in August 2005 diagnosed meibomianitis of all four eyelids.  So the determinative issues are whether the claimed trauma in service actually occurred and, if established it did, whether this disorder is a result or consequence.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, there simply is not the required competent and credible evidence establishing this claimed trauma in service occurred (swimming in a contaminated river in Thailand), even though there is the required medical nexus evidence attributing this current eye disability to that purported trauma in service.

In considering the element of in-service incurrence or aggravation of a relevant event, injury, or disease, while the Veteran's military personnel records confirm that he served in Thailand from July 1967 to July 1969, so for the two years he has mentioned, his STRs do not show any complaints, findings, or diagnoses regarding his eyes/eyelids.  As the Court's memorandum decision points out, his entrance examination indicated normal eyes and revealed that the physical profile of his eyes was "1," the best score available for that examination.  The record also reflects normal vision at all times during his service, and there is no evidence of any 
eye-related problems or pathology.  Further, as the Court's memorandum decision also concedes, repeat clinical evaluation in October 1969 in anticipation of his separation from the military (so after he supposedly had sustained infection in the interim from swimming in the polluted Mun River in Thailand) also revealed no pertinent abnormality regarding the his eyes/eyelids.  Indeed, to the contrary, when reporting his medical history for separation from service, he himself specifically acknowledged that he did not have and had not ever had eye trouble.  Moreover, his eyes (and physical profile regarding his eyes) continued to be "1," so still the best score available, even, again, after the purported trauma to his eyes supposedly had occurred.

That notwithstanding, as reason or justification for vacating the Board's prior decision, the Court indicated the Board had correctly noted that the Veteran had failed to mention an eye disorder during service or upon separation.  Nevertheless, the Court determined the Board impermissibly had relied on the absence of complaints, findings, or diagnoses regarding his eyes/eyelids in the STRs, so had failed to adequately address the portion of his lay statements where he had suggested that he swam in a contaminated river.  See Memorandum Decision, p. 5.  The Court found that simply because his account of swimming in contaminated waters was not listed in his treatment records or separation examination does not render this portion of his statements not credible.  Id.  The Court further found that the Board did not address whether the recordation of leisurely activities like swimming would generally not be found in treatment records or a separation examination.  Id.  Finally the Court mentions that it is not clear from the record when the Veteran discovered the river was contaminated and that he could have discovered this after service.  Id. at 5-6.  Thus, the Court determined that remand was required for the Board to appropriately address the appellant's contention that he swam in a contaminated river while in Thailand.  If the Board determined these statements to be credible, then the Board also should properly discuss the adequacy of the August 2005 examination.

The Veteran's STRs are complete or substantially complete, certainly in relevant part.  Thus, the Board has cause to expect that he would have at least have complained of problems with his eyes after the alleged injury in service, which he clearly did not do and even seemingly all but acknowledges in portions of his most recent July 2012 statement.  He also was seen on multiple occasions for other disorders during his military service, thereby giving him opportunity to have at least complained about this supposed additional problem regarding his eye injury.  As such, even though he contends that he was not one to seek medical attention for fear of appearing like a malingerer, this is not consistent with his STRs, which show he did in fact seek medical treatment for multiple other problems while in service.  So this is not a situation where he did not have time or opportunity to obtain medical care, such as would be the case if this claimed injury instead had occurred in combat, but it obviously by his own admission did not.  He therefore is not entitled to the lesser evidentiary burden of proof for establishing the occurrence of this claimed injury in service, as he would be had it occurred in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran recounted to the VA compensation examiner in August 2005 that he had developed ear, eye, and throat infections after swimming in the Thailand river during service.  He said he later found out the river was used for waste disposal and contaminated with bacteria such as E. Coli.  But these far more recent allegations are not substantiated by the records concerning his service, including, as mentioned, by his STRs.  And at times far more contemporaneous to the event in question, he himself expressly denied having any relevant symptoms or associated disability, much less of a chronic continuing nature.  So his unsubstantiated lay testimony concerning this purported event in service, while competent, is not also credible and, therefore, not ultimately probative.  He is competent to report what occurred during his service because testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  But whether his lay testimony concerning this is also credible, so as to in turn ultimately have probative value, is another matter altogether.  And it is entirely permissible for the Board to find more credible and consequently give more probative weight to statements he made during his service, far more contemporaneous to the time in question, than to contrary statements he only far more recently made, long after the fact.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

The Board is not saying that his after-the-fact lay testimony concerning the purported event in service (swimming in the contaminated river in Thailand) necessarily is not credible merely or only because he now has a vested interest in the favorable outcome of this appeal.  Rather, the Board is finding him not credible because he has at times past, namely, during his service, specifically denied having any eye-related problems or issues of any sort, even though given the opportunity to complain about them.  And, as an example, there was no fear of being unduly labeled a malingerer or something of that sort when provided this opportunity during his separation examination because he was getting ready to get out of the military, regardless, yet even then he did not voice any relevant complaints or mention having sustained any relevant injury, such as of the type now alleged.  Recognizing this, the Board certainly is free to consider this inconsistency in his statements when comparing those he made then, during service, to those he is making now, long after the fact, as one of the reasons for finding his lay statements and testimony not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Moreover, although he also now claims he did not mention anything during his separation examination simply because he was ready to go home to see his family and girlfriend, and thought that saying something might have jeopardized his immediate departure from service, there is nothing in the record giving any such assurance that his discharge would have been inordinately delayed had he at least mentioned this now claimed injury.  He clearly did not mention or otherwise refer to any such prior trauma, however.

When, as here, the now claimed about condition was not "noted" in service, the provisions of 38 C.F.R. § 3.303(b) allowing for demonstration of continuity of symptomatology following service do not apply.  Indeed, even as an aside, the Veteran did not mention or otherwise refer to any such prior trauma or resultant eye disability or continuing symptoms even for many more ensuing years.  As even the Court's March 2012 memorandum decision concedes, the first objective evidence of eye problems in the record are private medical reports noting the diagnosis and treatment of conjunctivitis in his right eye in August 1998, so not until some 29 years after his service had ended, and even longer as concerning his left eye since that was not first shown until 2003.  There is no record of any prior evaluation or treatment for any eye-related problem or issue involving either eye.  Even in 1998 and 2003, however, neither record suggests the conjunctivitis affecting either eye was attributable to his military service - and, in particular, to the type of injury claimed.  And while it is true the August 2005 VA compensation examiner later commented favorably on this cause-and-effect connection or correlation, he clearly prefaced his favorable opinion on acceptance of this claimed injury in service.  It therefore follows that this medical nexus opinion predicated on this unconfirmed history declines in probative value.  The Board is not bound to accept a medical opinion that is based on history supplied by the Veteran, if, as here, the Board does not find this history credible.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993). 

That said, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file.  The Court holds that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for private medical opinions, so by deduction, also VA opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  In Nieves, the Court vacated the Board's underlying decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims file, without an explanation of why that failure had compromised the value of the medical opinion.  In contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.

Here, as mentioned, the Board is not rejecting the VA's examiner's supporting opinion on the basis of him not having reviewed the claims file, especially since he does not clearly indicate in his report whether he did or did not.  Rather, the Board is rejecting this examiner's opinion because it accepted, as fact, the Veteran's purported exposure to containments in a Thailand river, as well as treatment for eye infection during service, although not objectively substantiated by the STRs and other records concerning his service.  Although, as the Court suggested, swimming in a river could be considered a leisurely activity of the type not ordinarily reported in STRs, one must also keep in mind that it is also reasonable for the Board to have expectation of a relevant complaint (symptoms, etc.) or treatment (pertinent clinical findings or diagnosis) when, as here, the claimed injury admittedly is not said to have occurred in combat.  This is especially true when, as here, the Veteran has indicated in his most recent July 2012 statement that he believes he did, in fact, receive treatment for his eye infection in service, as evidenced by him proclaiming "[b]ut I believe I did go to the medical facility for this condition.  There should be something in my medical records."  Clearly, though, there is not, as evidence by him also acknowledging "[b]ut according to my medical records there is nothing regarding this problem."  Either he did or did not receive treatment, so if he did it is reasonable for the Board to have expectation of some documentation of this in his STRs - especially given that they are complete or substantially complete in relevant part.  And because there is not any such confirmation, it is permissible for the Board to draw a negative inference from this of the type contemplated in Kahana, Forshey, etc.

In summary, without competent and credible evidence confirming the claimed event in service actually occurred, or even that it as likely as not did, there necessarily cannot be any consequent eye disability, so the claim must be denied because the preponderance of the evidence is unfavorable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 



ORDER

The claim for entitlement to service connection for an eye/skin disability, including meibomianitis of the eyelids, is again denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


